 

a | FILED
UNITED STATES DISTRICT COURT August 22, 2019
EASTERN DISTRICT OF CALIFORNIA |.

CLERK, US DSITRICT GOURT

 

 

 

| STGALIFORNIA
UNITED STATES OF AMERICA, Case No. 2:12-CR-00081-01
Plaintiff, | rn 7 .
Wi = _ ORDER FOR RELEASE OF -

a oo PERSON IN CUSTODY
JIMMY JACK CHARLES BUCKLEY, | :

Defendant.

 

 

‘TO: UNITED STATES MARSHAL: |

This is to authorize and direct you to release JIMMY JACK CHARLES BUCKLEY,
Case No. .2:12-CR-00081-01 Charge 18 U.S.C. § 3606, from custody for the following
reasons: | ae 7 ee
Release on Personal Recognizance

Bail Posted in the Sum of $

 

| Unsecured Appearance Bond $

 

ene

“Appearance Bond with 10% Deposit

Appearance Bond with Surety
- Corporate Surety Bail Bond

_ (Other): Ordered to be released on Friday morning, August 23,
2019 to the United States Marshal's Office, on the terms and

 

-X conditions stated on the record, The defendant is ordered to

 

omplete a 90 da residential treatment pr ra and:report to

 

Cc

. Wellspace. |
Issued at Sacramento, California on August 22, 2019 at 9:45AM. =~

 

 

 
